DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/853,289 filed 04/20/2020, Amendment filed 08/18/2022, Telephone interview 08/29/2022.
Claims 1-4, 6-11, 15, 17-18, 20 remain pending in the Application. Claim 5 has been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/18/2022, with respect to claims 1-4, 6-11, 15, 17-18, 20 have been fully considered and are partly persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anupma Sahay (Registration No. 78,704) on 08/29/2022.
The application has been amended as follows: 
To Claims
Claim 1 delete lines 18-22 insert 

 judging whether the recoverable faded capacity of the battery is larger than a preset recoverable threshold value; 
in the case that the recoverable faded capacity of the battery is greater than the predetermined recoverable threshold, instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter; 
setting an electrical equipment to be in a maintenance mode in a predetermined time period or after determining recoverable faded capacity of the battery; and
in the maintenance mode, instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter.  
Cancel claim 2
Claim 3 line 2 after “claim” delete “2” insert --1--
Claim 15 delete lines 19-25 insert 
judging whether the recoverable faded capacity of the battery is larger than a preset recoverable threshold value; 
in the case that the recoverable faded capacity of the battery is greater than the predetermined recoverable threshold, instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter; 
setting an electrical equipment to be in a maintenance mode in a predetermined time period or after determining recoverable faded capacity of the battery; and 
in the maintenance mode, instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter.

Allowable Subject Matter
Claims 1, 3-4, 6-11, 15, 17-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Smith et al. (US Patent Application Publication 20180062214) discloses new battery technologies that make it possible to increase battery calendar and cycle life by more than 50%, while substantially increasing useable energy and operating temperature ranges and reducing capacity degradation (paragraph 0009]), including technique where With subsequent charge/discharge cycles between the maximum and minimum cell voltage limits, the weak cell will continue to gain capacity via relithiation until it is nearly balanced with the strong cell that experiences no relithiation. Diode voltages and cell voltage operating limits may be readily chosen to tune the capacity recovery behavior of a battery cell as desired for a given application. Cell capacity balancing within a series string may be automatically achieved, triggered by normal discharging or charging of the string without the need for external circuitry (paragraph [0114]), but lacks specific arrangement of steps/elements in the manner recited in the instant claims as was indicated previously. The Prior art Brooks et al. (US Patent 9,680,333) discloses a technique comprising monitoring charge parameters for a battery including aged capacity, pro-rated discharge current among other parameters (col. 5, ll.61-67; col. 6, ll.1-3); including maintaining and controlling the battery, including recovery mode (col.  12, ll.43-56), but lacks specific arrangement of steps/elements in the manner recited in the instant claims as was indicated previously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/30/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851